Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 27, 2014

                                     No. 04-14-00059-CV

                           IN THE INTEREST OF E.G., a Child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00345
                     Honorable Charles E. Montemayor, Judge Presiding

                                        ORDER
        In this accelerated appeal of the January 8, 2014 order terminating Appellant’s parental
rights, Appellant’s brief was due to be filed with this court on March 3, 2014. See TEX. R. APP.
P. 38.6(a). We granted Appellants first unopposed motion for extension of time to file the brief
until March 23, 2014. On the brief’s due date, Appellant filed an unopposed second motion for
extension of time to file the brief until April 14, 2014, for a total extension of forty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than April 14, 2014. See id.; see also TEX. R. JUD. ADMIN. 6.2, available at
http://www.supreme.courts.state.tx.us/MiscDocket/11/11925100.pdf (directing courts of appeals
to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is filed”).
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If the brief is not filed as ordered, the court may dismiss this appeal. See TEX.
R. APP. P. 38.8(a), 42.3(b), (c); In re J.R., No. 04-08-00494-CV, 2009 WL 97632, at *1 (Tex.
App.—San Antonio Jan. 14, 2009, no pet.) (mem. op.) (per curiam).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court